DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a speckle reduction system comprising: a first plurality of speckle reduction components and a second plurality of speckle reduction components, the first plurality of speckle reduction components comprising a first speckle reduction component comprising a first plurality of electrode layers, and a first liquid crystal layer disposed between the first plurality of electrode layers and configured to receive light from a coherent light source; and a control module configured to supply a first voltage signal having a first voltage to the first plurality of electrode layers to provide a first speckle pattern output, supply a second voltage signal having a second voltage to the first plurality of electrode layers to provide a second speckle pattern output, wherein the first voltage and the second voltage are greater than zero, select and apply a first set of voltages to the first plurality of speckle reduction components to provide first speckle patterns at a first moment in time, wherein the first set of voltage includes the first voltage, select and apply a second set of voltages to the second plurality of speckle reduction components to provide second speckle patterns at a second moment in time, wherein the second speckle patterns are different than the first speckle patterns, and wherein the second set of voltages includes the second voltage, 
Claim 20 recites, inter alia, a speckle reduction system comprising: a plurality of speckle reduction components comprising a first speckle reduction component, the first speckle reduction component comprising a plurality of electrode layers, and a liquid crystal layer disposed between the plurality of electrode layers and configured to receive light from a coherent light source; and a control module configured to supply a first voltage signal having a first voltage to the plurality of electrode layers to provide a first speckle pattern output, supply a second voltage signal having a second voltage to the plurality of electrode layers to provide a second speckle pattern output, wherein the first voltage and the second voltage are greater than zero, select and apply voltages to different sets of the plurality of speckle reduction components at different movements in time to provide different speckle patterns in less than at least one of half an integration time of a human eye or 8 milliseconds, wherein each of the sets of the plurality of speckle reduction components includes two or more speckle reduction components, and wherein the voltages include the first voltage and the second voltage, during a first period and to provide a first speckle pattern, apply the first voltage, a first current level and a first frequency to a first one of the sets of the plurality of speckle reduction components and not apply the second voltage, a second current level and a second 
None of the prior art of record alone or in combination discloses the claimed invention.
Hashikawa (WO2018180271A1) discloses a speckle reduction system (see figures 1, 2B and 5, for instance, see also [0046], “speckle noise is greatly reduced”) comprising: a first speckle reduction component (20) comprising a first plurality of electrode layers (24, 25), and a first liquid crystal layer (21) disposed between the first plurality of electrode layers (24, 25) and configured to receive light from a coherent light source (11, [0014]); and a control module (15A) configured to (i) supply a first voltage signal having a first voltage to the first plurality of electrode layers to provide a first speckle pattern output ([0033], “drive voltage”), and (li) supply a second voltage signal having a second voltage to the first plurality of electrode layers to provide a second speckle pattern output ([0033]), wherein the first voltage is greater than zero ([0033]; furthermore, “positive” voltage and “negative” voltage is measured with respect to a reference ground voltage, and is thus a matter of relationship between the first and second voltages). However, Hashikawa does not expressly disclose wherein the first 
Teunisson (US 2010/0110364) discloses Teunisson discloses a speckle reduction system (see figures 1-2, for instance), wherein the first voltage and the second voltage are greater than zero (as per [0034]), wherein the control module (31) is configured to directly transition between providing the first voltage signal and the second voltage signal (as per [0034]), in less than at least one of half an integration time of a human eye or 8 milliseconds (“60 Hz or more,” see paragraph [0033]) to provide an averaging effect to reduce speckle contrast as seen by a user of the speckle reduction system ([0033]-[0034)).
However, neither Hashikawa nor Teunisson discloses a speckle reduction system comprising: a plurality of speckle reduction components comprising a first speckle reduction component, the first speckle reduction component comprising a plurality of electrode layers, a control module configured to supply a first voltage signal having a first voltage to the plurality of electrode layers to provide a first speckle pattern output, select and apply voltages to different sets of the plurality of speckle reduction components at different movements in time, wherein each of the sets of the plurality of speckle reduction components includes two or more speckle reduction components, and wherein the voltages include the first voltage and the second voltage, during a first 
Claims 2-9 and 21 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        10/20/2021